Citation Nr: 0534005	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  01-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  He died in February 1997.  The appellant is the 
veteran's wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1998 and May 2002 determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The appellant testified before the 
undersigned Veterans Law Judge during a hearing at the RO in 
Seattle in January 2003.

These claims were previously before the Board and remanded in 
July 2004.  All of the required procedural and evidentiary 
development has been undertaken, and the veteran's claims are 
properly before the Board at this time.


FINDINGS OF FACT

1.  The RO, in a June 1997 rating decision, denied a claim of 
entitlement to service connection for the cause of the 
veteran's death.  Later that month, the appellant was 
notified of that decision and given her appellate rights and 
procedures.  She did not appeal that decision.

2.  The additional evidence submitted since the June 1997 
rating decision does not bear directly and substantially on 
the matter under consideration, and is not so significant 
that it must be considered in order to fairly decide the 
claim for entitlement to service connection for the cause of 
the veteran's death.

3.  The veteran died of a nonservice-connected disability in 
a non-VA facility in February 1997.

4.  At the time of his death, the veteran was not in receipt 
of pension or compensation benefits and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

5.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

6.  At the time of his death, the veteran was not travelling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.


CONCLUSIONS OF LAW

1.  The June 1997 RO decision denying service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.200, 20.201, 
20.302, 20.1103 (2005).

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for entitlement to burial benefits have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.1600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in July 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the recertification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the appellant of the evidence required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  While the appellant provided release forms for 
medical evidence in response to the July 2004 letter, she 
also submitted the medical records she referenced.  
Therefore, there are no outstanding records to obtain.  The 
available medical evidence is sufficient for an adequate 
determination of the appellant's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


II.  Service Connection for Cause of Death

A.  Factual Background

The veteran died on February [redacted], 1997.  His death certificate 
indicates that the immediate cause of his death was 
cerebrovascular accident.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were coronary heart disease and chronic obstructive 
pulmonary disease.

The veteran's service medical records are silent for any 
cardiac or vascular symptoms or diagnoses.  His September 
1945 separation examination report shows he incurred sixteen 
attacks of malaria while in service, and his cardiovascular 
and respiratory systems were normal.

In a December 1970 written statement, R.D., M.D. indicated 
the veteran had pulmonary fibrosis and emphysema and should 
retire due to his condition.

Private treatment records dated from June 1974 to May 1993 
show the veteran was treated and diagnosed for and underwent 
coronary artery bypass, respiratory problems including 
chronic obstructive pulmonary disease, chest pain, and heart 
disease.  He was first diagnosed with cerebrovascular disease 
in 1978.

VA hospitalization records dated from April 1993 to January 
1997 show diagnoses of a cerebrovascular accident, pneumonia, 
and coronary artery disease.

A VA written statement showing the date of March 1995 
indicates the veteran suffered a severe left cerebrovascular 
accident in February 1996.  He had a significant non-fluent 
aphasia affecting both his language comprehension and 
expression.  He was incompetent to carry out his financial 
affairs.

In a December 1996 written statement, E.L., M.D. indicated 
the veteran was 83 years old and had a history of 
cerebrovascular accident in February 1996.  He required a lot 
of support for his activities of daily living.

In a March 1997 written statement, the appellant contended 
that the veteran had repeated attacks of malaria in service 
that damaged his lungs and reduced his weight by discharge.  
She stated that he had walking pneumonia in 1951.

In April 1998, the appellant submitted a copy of the 
veteran's VA patient data card, which listed him as service-
connected.

In January 2003, the appellant testified before the 
undersigned.  She met the veteran six months after his 
separation from service, and he was healthy.  He had malaria 
while in service and lost weight.  He never mentioned other 
symptoms.  He later developed respiratory symptoms, and they 
moved to a warmer climate.  He never mentioned having 
bronchial problems while in service.  He began having 
problems during their second year of marriage.  The appellant 
believed that the veteran's malarial attacks weakened him and 
caused the disease that led to his death.  She had no 
knowledge of a doctor attributing the veteran's death to his 
malaria.


B.  New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. § 3.160(d) 
(2005); 38 C.F.R. § 20.302(a)(2005).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Specifically, under the old 
version of 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2005)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 
(2005).

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Heart disease may be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from a period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).


C.  Analysis

The veteran, who served during World War II, died in February 
1997.  The appellant has filed a claim for service connection 
for the cause of the veteran's death.  In June 1997, the 
issue was addressed and denied by the RO.  Later that month, 
the appellant was informed of the decision and of the right 
to appeal.  The appellant did not enter a notice of 
disagreement and that decision became final.  Since that 
determination, the appellant has sought to reopen her claim.

In June 1997, the RO denied service connection for the cause 
of the veteran's death.  The RO noted death certificate 
findings and that the veteran's service records were negative 
for complaints, findings, or treatment for a cardiovascular 
or pulmonary disorder.  It noted that during his lifetime, 
the veteran was only service connected for malaria, and the 
disability rating was always noncompensable.  In essence, at 
the time of the prior decision, there was evidence of post 
service disability and death, but no evidence of the fatal 
disease process in service or linking the cause of death to 
service.  At the time of the last decision, the evidence 
included service medical records, the death certificate, and 
remote, post-service treatment records.

Since the last determination, the appellant submitted 
duplicates of previously submitted documents, the copy of the 
veteran's VA card, and private and VA medical records, dated 
beginning in 1978 and leading up to his death.  These records 
showed treatment for and diagnosis of cardiovascular and 
pulmonary disorders.  The duplicate documents are not new 
because they were previously submitted.  38 C.F.R. § 3.156.

At the time of the prior decision, there was no competent 
evidence of the fatal disease processes during service or 
within decades of separation.  Furthermore, there was no 
competent evidence linking the fatal disease processes to 
service.  Since the last determination, the evidence confirms 
the veteran's post-service treatment, the cause of death, and 
his malaria diagnoses in service, facts previously 
established.  Such evidence is cumulative.  Regardless, there 
remains no competent evidence linking the cause of the 
veteran's death to service.  Rather, the added evidence 
merely relates to previously established facts.  In sum, the 
submitted evidence is not new and material and the claim may 
not be reopened.  38 U.S.C.A. § 5108.


III.  Burial Benefits

The veteran died in February 1997 at a private rehabilitation 
center.  The cause of the veteran's death was cerebrovascular 
accident.  Other significant conditions contributing to death 
were coronary heart disease and chronic obstructive pulmonary 
disease.  In April 1998 the appellant filed a claim for 
burial benefits.

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was 
not service connected, burial benefits are payable if at the 
time of death: (1) The veteran was in receipt of pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 
3.1600(b)(1)(2)(i).

As noted above, the veteran's death is not service connected.  
The Board found as a part of this decision that new and 
material evidence had not been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.

The veteran's claims file reflects that at the time of his 
death, and throughout his life since active duty, he was 
service connected for malaria, and it was rated 
noncompensable.

At the time of his death, the veteran had a claim pending for 
entitlement to pension.  It was adjudicated in June 1997, 
after his death.  The RO determined at that time that the 
veteran was entitled to pension and special monthly pension 
based on the need for aid and attendance.  The RO informed 
the appellant, however, that she was not owed any money 
because VA did not owe the veteran any money at the time of 
his death.  The RO further explained in a March 2001 
statement of the case, that the veteran's income exceeded the 
VA pension payable for a veteran with a spouse during the 
time when he would have been eligible for it.  Since the 
veteran was not eligible to receive an award of pension at 
the time of his death, burial benefits were denied to the 
appellant.

The Board notes that the applicable regulation indicates that 
if the veteran had a claim pending at the time of his death, 
he would have to have been eligible for an award of pension 
or compensation at that time for the appellant to be awarded 
burial benefits.  As noted above, the veteran's pending claim 
was adjudicated in June 1997, and it was found that he was 
entitled to pension and to special monthly pension based on 
the need for aid and attendance from December 1996 until the 
time of his death.  However, at issue is whether the veteran 
was entitled to an award based on pension.  Specifically, 
this means that VA owed him money at the time of his death.

The maximum annual rate of Improved Disability Pension for a 
veteran with a spouse at the aid and attendance rate 
effective December 1, 1996, was $16,201.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.23(a).  This rate was reduced by the amount of 
countable annual income received by the veteran and his 
dependents.  See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.23(d)(4).  
In determining a veteran's countable income for Improved 
Disability Pension purposes, income of any kind from any 
source is counted, unless specifically excluded pursuant to 
the provisions of 38 C.F.R. § 3.272.  See 38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  Social Security payments have not been 
specifically excluded as income under these provisions.  In 
determining a veteran's countable income, medical expenses 
paid by the veteran and his family during the applicable 12-
month annualization period shall be used to reduce countable 
income, but only to the extent that such expenses exceed 5 
percent of the applicable maximum pension income limitation.  
See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.272(g)(1).

In conjunction with his application for benefits in December 
1996, the veteran provided financial information for himself 
and his spouse.  He indicated that he received $816 per month 
in Social Security payments, and his spouse received $300 per 
month.  He also received retirement benefits in the amount of 
$492.56 per month, and his spouse received $18.96 per month.  
His spouse also was expected to receive interest or dividends 
in the amount of $255 in the following year.  He reported no 
medical expenses.

This information provided by the veteran shows that he and 
his wife had a total household income of $19,530.24 in the 
previous year.  In addition, she was expected to receive an 
additional $255 in the forthcoming year.  In any event, their 
total household income exceeds the $16,201 maximum annual 
rate for a veteran with a spouse, who has entitlement to aid 
and attendance.  Therefore, at the time of his death, the 
veteran was not entitled to receive an award of pension.  
Consequently, the appellant is not entitled to burial 
benefits on this basis.

Burial benefits are also payable to a claimant if: (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  In addition, burial benefits are payable if 
the veteran died of a nonservice-connected disorder while 
properly hospitalized by the VA.  Under applicable 
regulations, "hospitalized by the VA," means admission to a 
VA facility for hospital, nursing home or domiciliary care.  
38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 3.1600(c).  Even if 
the veteran was not hospitalized in such a facility, burial 
benefits are still payable if he died while traveling under 
prior authorization at the VA's expense to or from a specific 
place for the purposes of examination, treatment, or care.  
38 C.F.R. § 3.1605.

In this case, the evidence does not satisfy any of the 
aforementioned criteria.  First, the veteran served during a 
period of war, but the appellant is his next of kin.  There 
is no indication in the record that the criteria of 38 C.F.R. 
§ 3.1600(b)(3) are met.  Second, although the veteran died of 
a nonservice-connected disorder, his death did not occur 
while he was admitted to a VA facility for hospital, nursing 
home or domiciliary care.  Indeed, the appellant has 
indicated and submitted evidence to show that the veteran was 
living at a VA nursing home at some time prior to his death.  
However, she testified in January 2003 that the veteran was 
in a non-VA rehabilitation center at the time of his death.  
He was previously sent there from the VA medical center.  
Additionally, a March 2001 RO Report of Contact shows a 
representative from VA's Nursing Home Contact Care Section 
stated that the veteran was not at VA Constant Care on the 
date of his death.  Therefore, while the evidence shows the 
veteran had previously lived at a VA nursing care facility, 
he was not in a VA facility at the time of his death, and 
burial benefits cannot be granted on this basis.

Neither was the veteran being transported at VA expense.  In 
light of the above, there is no basis upon which a grant of 
burial benefits may be predicated.  Therefore, a 
preponderance of the evidence is against the appellant's 
claim for burial benefits.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.

Entitlement to burial benefits is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


